                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



LEE KOCH,                                                  Case No. 6:18-cv-0507-MK
                                                                                ORDER
             Plaintiff,

      v.

CITY OF ST. PAUL, an Oregon
Municipal Corporation; KIMBALL
WALLIS, and Individual; and LAURA
SCHROEDER, an Individual,


             Defendants.

AIKEN, District Judge:

      Magistrate     Judge   Mustafa      Kasubhai   has   filed   his    Findings   and

Recommendation ("F&R") (doc. 59) recommending that defendants' Motion to

Dismiss be granted. (doc. 43) This case is now before me. 1              See 28 U.S.C. §

636(b)(l)(B) and Fed. R. Civ. P. 72(b).



     This case is consolidated with Biggs v. City of St. Paul, et al. 6:18-cv-506-
      1
MK. While Judge Kasubhai addressed defendants Motions to Dismiss in both cases

Page 1 - ORDER
      'When either party objects to any portion of a magistrate judge's F&R, the

district court must make a de nova determination of that portion of the magistrate

judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Doitglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Plaintiff has filed timely objections (doc. 62) to the F&R and defendant's

have filed a timely response to those objections. (doc. 66) Thus, this Court reviews

the F&R de nova.

      Having reviewed the objections as well as the entire file of this case, the

Court finds no error in Judge Kasubhai's F&R. Thus, the Court adopts the F&R

(doc. 59) in it's entirely. Accordingly, defendants' Motion to Dismiss (doc. 43) is

GRANTED in part and DENIED in part. Specifically, the motion is denied as to

claims II, V, VI, VIII as to defendant Wallis, and IX, and granted as to claims I, IV,

VII, VIII as to defendant Schroeder, X, and XI. The motion is also granted as to

claim III against vVallis and Schroeder. See F&R at 2. Except for Claim I, count I

and Claim VII, which are dismissed with prejudice, plaintiff is granted leave to

amend all remaining claims. Plaintiff is granted thirty days from the date of this

Order in which to file an amended complaint.

      It is so ORDERED this 18th day of September, 2019.




                                       Ann Aiken
                               United States District Judge


in a single order, this Court issues separate orders in each case regarding the F&R
for clarity.

Page 2 - ORDER
